Exhibit 10(f)9

 

 

Amendment To

Service Agreement

 

 

The parties hereto do hereby stipulate and agree to that the SERVICE AGREEMENT
entered into by and between them under date of April 1, 1963, and as heretofore
amended on January 1, 1972, April 27, 1984, August 1, 1988, January 28, 1991,
January 1, 1992, January 1, 1996, January 1, 1998, January 1, 1999, January 1,
2000, January 1, 2001, April 1, 2002 and January 1, 2003 be and the same hereby
is further amended by substituting for the Supplement to Exhibit II to the
SERVICE AGREEMENT, the attached revised Supplement to Exhibit II. This Amendment
is made and entered into as of August 1, 2003.

 

 

 

ENTERGY SERVICES, INC.

By ___________________________
Nathan E. Langston
Senior Vice President and Chief Accounting Officer

ENTERGY MISSISSIPPI, INC.

By ___________________________
Carolyn C. Shanks
President and CEO

 

 

 

 

Exhibit E



ALLOCATION FORMULAE FOR
GROUPS OF CLIENT COMPANIES

Exhibit II, Supplement

Note: Each allocation formula will be based on data relevant to participating
Client Companies to whom the services are provided.

ENERGY SALES

Based on total kilowatt-hours of energy sold to consumers.

Used primarily for the allocation of costs associated with the financial
analyses of sales and related items.

CUSTOMERS

Based on a twelve-month average of residential, commercial, industrial,
government, and municipal general business electric and gas customers.

Used primarily for the allocation of costs associated with the support of
customer based services. Would include customer service and support, marketing,
economic forecasts, environmental services, financial and regulatory analyses
and customer information systems.

EMPLOYEES

Based on the number of full-time employees at period end.

Used primarily for the allocation of costs associated with the support of
employee-based services. Would include administration of employee benefits
programs, employee communications, employee training, and various
facilities-based benefits and information technology desktop support.

RESPONSIBILITY RATIO

Based on the ratio of the company's load at time of system peak load. The peak
load is the average of the twelve monthly highest clock-hour demands in
kilowatts of the interconnected system occurring each month coincident with the
system peak load.

Used primarily for the allocation of costs incurred in fossil plant support and
integrated planning.

TRANSMISSION LINE MILES

Based on the number of miles of transmission lines, weighted for design voltage
(Voltage < 400kv = 1; Voltage >=400kv =2).

Used primarily for the allocation of costs associated with project design,
maintenance and installation of Entergy transmission lines.

SUBSTATIONS

Based on the number of high voltage substations weighted for Voltage (Voltage <
500kv = 1; Voltage >= 500kv = 2).

Used primarily for the allocation of related engineering and technical support
for transmission and distribution substation operations and maintenance as well
as for engineering and project management associated with substation
construction.

COMPOSITE - TRANSMISSION LINES/SUBSTATIONS

Based on two components: Transmission Line Miles (30% weighting) and the Number
of High Voltage Substations (70% weighting).

Used primarily for the allocation of the costs associated with the support of
the transmission and distribution function that has both a transmission line
component as well as a substation or load component.

GAS CONSUMPTION

Based on the volume of natural gas consumed annually by all gas fired generating
units within the Entergy System.

Used for the allocation of costs associated with services in support of gas
purchased for generation units.

LEVEL OF ESI SERVICE

Based on ESI total billings to each System company, excluding corporate
overhead.

Used for the allocation of costs associated with support of ESI as a legal
entity.

SYSTEM CAPACITY (NON-NUCLEAR)

Based on the power level, in kilowatts, that could be achieved if all
non-nuclear generating units were operating at maximum capability
simultaneously.

Used primarily for the allocation of costs associated with the support of the
fossil operations of the System. This would include services provided by plant
support, environmental and purchasing.

LABOR DOLLARS BILLED

Based on total labor dollars billed to each company.

Used primarily to allocate the costs associated with employee benefits plans,
payroll taxes, departmental indirect costs and performance based compensation
plans for ESI employees.

DISTRIBUTION LINE MILES

Based on the number of miles of distribution lines of 34.5kv or less.

Used primarily for the allocation of costs associated with project design,
maintenance and installation of Entergy distribution lines.

COAL CONSUMPTION

Based on the quantity of tons of coal delivered for a twelve-month period to
each coal plant within the Entergy System.

Used for the allocation of costs associated with services in support of coal
purchased for coal generating units.

ACCOUNTS PAYABLE TRANSACTIONS

Based on a twelve-month number of accounts payable transactions processed.

Used for the allocation of costs associated with the support of the accounts
payable function.

SQUARE FOOTAGE

Based on square footage occupied by ESI functional business units.

Used primarily to allocate the costs associated with facilities supervision and
support.

 INSURANCE PREMIUMS (NON-NUCLEAR)

Based on non-nuclear insurance premiums.

Used for the allocation of costs associated with risk management.

ASSET LOCATIONS

Based on the number of asset locations at period end.

Used for the allocation of costs associated with the fixed asset accounting
function.

CAPITAL EXPENDITURE AUTHORIZATIONS

(CEA)



Based on a twelve-month average of outstanding Capital Expenditure
Authorizations and Storm Job Orders.

Used for the allocation of costs associated with the capital project costing
accounting function.

TOTAL ASSETS

Based on total assets at period end.

Used primarily to allocate costs associated with the oversight and safeguarding
of corporate assets. This would include services provided by financial
management and certain finance functions, among others. Also used when the
services provided are driven by the relative size and complexity of the System
Companies and there is no functional relationship between the services and any
other available allocation formula.

BANK ACCOUNTS

Based on the number of bank accounts at period end.

Used for the allocation of costs associated with daily cash management
activities.

SERVER AND MAINFRAME USAGE COMPOSITE

Based on the use of historical expenditures.

Used primarily for the allocation of costs associated with mainframe, unix
servers and related database administration.

GENERAL LEDGER TRANSACTIONS

Based on the number of general ledger transactions for the period.

Used primarily for the allocation of costs associated with general ledger
activities, including related information systems, and for general accounting
activities.

TRANSITION TO COMPETITION

Based on a twelve-month average of residential, commercial, industrial,
government, and municipal general business of gas and/or electric customers.

Used primarily for the allocation of costs associated with the management
support of the Entergy System's strategy for and transition to competition.

TELEPHONES

Based on the number of telephones within each Legal Entity at period end.

Used for the allocation of costs associated with maintenance and support of
telephones.

FIBER

Based on capacity and use of the Entergy System's fiber optic network.

Used primarily for the allocation of fiber optic operations and maintenance
expenses.

NUCLEAR UNITS

Based on the number of nuclear units managed and operated by each Entergy System
Company.

Used primarily to allocate nuclear fuel-related services.

NUCLEAR SITES

Based on the number of nuclear sites managed and operated by each Entergy System
Company.

Used to allocate miscellaneous nuclear-related services.

ACCOUNTS RECEIVABLE INVOICES

Based on a twelve-month number of accounts receivable transactions processed.

Used for the allocation of costs associated with the support of the accounts
receivable function.

PAYCHECKS

Based on the number of paychecks issued at each Legal Entity at period end.

Used for the allocation of costs associated with the processing of payroll.

PROPERTY AND LIABILITY PAID LOSSES

Based on a five-year annual average of the property and liability losses paid by
the system companies.

Used for the allocation of costs associated with the operation and maintenance
of the Risk Information System.

COMPOSITE- SUPPLY CHAIN (Number of Transactions, Stockroom Count and Procurement
Total Spending)

Based on three components with weighting to each: number of transactions,
stockroom count, and procurement total spending.

Used for the allocation of costs associated with the management and operations
of the materials management and work order processing system.

SUPPLY CHAIN - Inventory Management Fossil, Transmission & Distribution Issues,
Transfers & Returns

Based on the number of issues, transfer & return transactions for each Legal
Entity at period end.

Used for the allocation of costs associated with the management and operations
of investment recovery, including Fossil, but excluding Nuclear.

SUPPLY CHAIN - Procurement Total Spending

Based on the dollar amount of procurement spending within each Legal Entity at
period end.

Used for the allocation of costs associated with procurement activities for the
Entergy System.

SUPPLY CHAIN - Labor Dollars

Based on the labor dollars for the Transformer, Meter, and Light Shops.

Used primarily for the allocation of costs associated with services provided by
employees in the supply chain equipment refurbishment and repair department.

DISTRIBUTION SUBSTATIONS TRANSFORMERS

Based on the number of transformers at the Distribution Substations at period
end.

Used primarily for the allocation of costs associated with the maintenance,
administrative activities, and technical analysis of all Distribution
Substations.

REMOTE ACCESS SERVICES (RAS) ID's

Based on the number of RAS ID's within each Legal Entity at period end.

Used for the allocation of costs associated with providing Remote Access Service
to Entergy employees and contractors.

VEHICLES

Based on the number of vehicles owned by each Legal Entity.

Used for the allocation of costs associated with the maintenance of company
vehicles.

MANAGED ACCOUNTS

Based on the number of industrial and commercial managed accounts excluding
non-regulated Texas.

Used for the allocation of costs associated with the maintenance of Entergy's
industrial and commercial customer accounts.

NUMBER OF CALLS - CUSTOMER SERVICE CENTERS

Based on a twenty-four month average of customer calls for each Legal Entity.

Used for the allocation of costs associated with the administration and support
of Entergy's Customer Service Centers.

RADIO USAGE

Based on usage of Entergy's 2-way radio system.

Used for the allocation of costs associated with the administration and support
of Entergy's 2-way radio system.

TOTAL IT SPEND

Based on the total dollars spent in the Information Technology plan.

Used for the allocation of costs associated with the administration and support
of Entergy's IT business planning.

SUPPLY CHAIN MATERIALS TRANSACTIONS

Based on the number of Supply Chain materials transactions for each Legal
Entity.

Used for the allocation of costs associated with the support of systems that
manage Supply Chain materials.

SECTION 263A TAX BENEFITS

Based on Section 263A tax benefits for each Legal Entity.

Used for the allocation of costs associated with tax administration, planning,
and support related to Section 263A tax benefits.

